Exhibit 99.1 CONTACTS: Investors: Kathy Donovan Liberty Tax, Inc. Vice President, Chief Financial Officer (757) 493-8855 investorrelations@libtax.com Media: Martha O’Gorman Liberty Tax, Inc. Chief Marketing Officer (757) 301-8022 martha@libtax.com Liberty Tax Service Announces Fiscal 2016 First Quarter Results Virginia Beach, Va. (August 28, 2015) – Liberty Tax, Inc. (NASDAQ:TAX) (the “Company”), the parent company of Liberty Tax Service, today reported results for the first quarter ended July 31, 2015. “I am pleased with our sales efforts thus far, the progress we are making to expand our office count, and our ability to engage closely with our franchisees and area developers to improve return counts in existing offices,” said John Hewitt, CEO.“We have developed several new pilot programs and continue to see progress and expansion with our SiempreTax brand.” As a seasonal business, the Company typically reports a loss in the first quarter when revenues are low and costs are ramping up to drive growth in the following tax season. The Company reported a net loss for the fiscal first quarter ended July 31, 2015, of $8.5 million, or $0.67 per share, which was unchanged from prior year. The Company reported an adjusted non-GAAP net loss of $0.65 per share, also in line with the prior year. ($ in millions except per share data) GAAP Non - GAAP* Q1 2016 Q1 2015 Change Q1 2016 Q1 2015 Change Revenue $ $ -4.0
